
	

113 S2156 IS: Regulatory Fairness Act of 2014
U.S. Senate
2014-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2156
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2014
			Mr. Vitter (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to confirm the scope of the authority of the
			 Administrator of the Environmental Protection Agency to deny or restrict
			 the use of defined areas as disposal sites.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Regulatory Fairness Act of 2014.
		
			2.
			Permits for dredged or
			 fill material
			Section 404 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended by
			 striking
			 subsection (c) and inserting the following:
			
				
					(c)
					Denial or
				restriction of use of specified disposal sites(1)In generalDuring and only during the period beginning on the date on which the Secretary publishes the notice
			 required under subsection (a) of this section and ending once the
			 Secretary issues a permit under such subsection, the Administrator may
			 deny or restrict the use of any defined area identified in such notice as
			 a specified disposal site if the Administrator determines, after notice
			 and opportunity for public comment, that the discharge of dredged or fill
			 material into such defined area will have an unacceptable adverse effect
			 on municipal water supplies, shellfish beds and fishery areas (including
			 spawning and breeding areas), wildlife, or recreational areas.(2)ConsultationBefore making a determination under paragraph (1), the Administrator shall consult with the
			 Secretary.(3)Explanation of determinationThe Administrator shall set forth in writing and make publicly available—(A)any findings of the Administrator;(B)the basis of and reasons for making a determination under paragraph (1); and(C)all information and data reviewed in making any determination under paragraph (1).(4)Previous action in absence of notice invalidNo previous action by the Administrator to deny or restrict the use or prohibit the specification
			 of any defined area as a disposal site, and which occurred in the absence
			 of the Secretary’s publishing of a notice under subsection (a) of this
			 section, is valid or otherwise enforceable.(5)Previous action after permit issued invalidNo previous action by the Administrator to deny or restrict the use or prohibit the specification
			 of any defined area as a disposal site and for which the Secretary had
			 issued a permit under subsection (a) of this section, and which occurred
			 after the Secretary issued the permit, is valid or otherwise enforceable..
		
